Case 2:20-cv-05363-DMG-RAO Document 1 Filed 06/16/20 Page 1 of 9 Page ID #:1



 1   Mathew K. Higbee, Esq., SBN 241380
     Kelton Johnson, Esq., SBN 303535
 2   HIGBEE & ASSOCIATES
     1504 Brookhollow Dr., Suite 112
 3   Santa Ana, CA 92705
     (714) 617-8331
 4   (714) 597-6729 facsimile
     Email: mhigbee@higbeeassociates.com
 5
     Attorneys for Plaintiff,
 6   JEFFERY R. WERNER,

 7
                          UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA

 9    JEFFERY R. WERNER,                           Case No. 2:20-cv-5363

10                            Plaintiff,
                                                   COMPLAINT FOR DAMAGES AND
11                                                 INJUNCTIVE RELIEF FROM
     v.                                            COPYRIGHT INFRINGEMENT
12   SACRAMENTO DOWNTOWN                           DEMAND FOR JURY TRIAL
     ARENA, LLC; and DOES 1-25,
13   inclusive,
14                            Defendant.
15

16 Plaintiff, Jeffrey R. Werner alleges as follows:

17                              JURISDICTION AND VENUE

18        1.       This is a civil action seeking damages and injunction relief for

19 copyright infringement under the Copyright Act of the United States, 17 U.S.C.

20 § 101 et seq.

21        2.       This Court has subject matter jurisdiction over Plaintiff’s claims

          COMPLAINT FOR DAMAGES                1

23
Case 2:20-cv-05363-DMG-RAO Document 1 Filed 06/16/20 Page 2 of 9 Page ID #:2



 1 for copyright infringement pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §

 2 1338(a).

 3        3.       This Court has personal jurisdiction over Defendant because

 4 Defendant conducts business and/or resides within the State of California,

 5 Defendant’s acts of infringement complained of herein occurred in the State of

 6 California, and Defendant caused injury to Plaintiff within the State of

 7 California.

 8        4.       The injury caused to Plaintiff by the infringements of his rights

 9 occurred in the Central District of California.

10        5.       Venue in this judicial district is proper under 28 U.S.C. § 1391(c)

11 and 28 U.S.C. §1391(b)(2) as it is the location where a substantial part of the

12 property that is the subject of the action is situated.

13                                     PARTIES

14         6.      Plaintiff Jeffrey R. Werner (“Plaintiff” or “Werner”) resides in Los

15 Angeles, California and is a professional photographer by trade.

16         7.      Plaintiff is informed and believes, and thereon alleges, that

17 Defendant Sacramento Downtown Arena, LLC. (“Defendant” or “Sacramento

18 Downtown Arena”) is a corporation duly organized and existing under the laws

19 of the State of Delaware with a principle place of business at 500 J Street, 4th

20 Floor, Sacramento, CA 95814.

21         8.      Plaintiff is unaware of the true names and capacities of the

          COMPLAINT FOR DAMAGES                 2

23
Case 2:20-cv-05363-DMG-RAO Document 1 Filed 06/16/20 Page 3 of 9 Page ID #:3



 1 Defendants sued herein as DOES 1 through 25, inclusive, and for that reason,

 2 sues such Defendants under such fictitious names. Plaintiff is informed and

 3 believes and on that basis alleges that such fictitiously named Defendants are

 4 responsible in some manner for the occurrences herein alleged, and that

 5 Plaintiff’s damages as herein alleged were proximately caused by the conduct of

 6 said Defendants. Plaintiff will seek to amend the complaint when the names and

 7 capacities of such fictitiously named Defendants are ascertained. As alleged

 8 herein, “Defendant” shall mean all named Defendants and all fictitiously named

 9 Defendants.

10         9.     For the purposes of this Complaint, unless otherwise indicated,

11 “Defendant” includes all agents, employees, officers, members, directors, heirs,

12 successors, assigns, principals, trustees, sureties, subrogates, representatives and

13 insurers of Defendants named in this caption.

14                            FACTUAL ALLEGATIONS

15                               Plaintiff Jeffrey Werner

16          10.   Werner has over 35 years experience as a professional photographer.

17   His work has appeared in publications such as Life, Time, Newsweek, People,

18   Marie Claire, FHM, Smithsonian, Playboy, Maxim, In Touch, Daily Mail,

19   Penthouse, and many others.

20          11.   Werner is primarily known for his specialty work in capturing video

21   and photographs of dangerous stunts, and is the only photographer inducted into

         COMPLAINT FOR DAMAGES                3

23
Case 2:20-cv-05363-DMG-RAO Document 1 Filed 06/16/20 Page 4 of 9 Page ID #:4



 1   the Stuntworld Hall of Fame. His work has been featured on such television shows

 2   as That’s Incredible!, The World’s Greatest Stunts, Stuntmasters, Guinness World

 3   Record Spectaculars, Ripley’s Believe It Or Not, and I Dare You.

 4          12.   In addition to his stunt work, Werner is well known for his work with

 5   exotic animals, sideshow eccentricities, and people who have overcome incredible

 6   obstacles. The uniqueness of Werner’s portfolio has resulted in substantial

 7   licensing opportunities for his work, which he relies on to research and fund future

 8   shoots.

 9          13.   Werner is a member of the Los Angeles Press Club and the American

10   Society of Media Photographers, and is the president of the editorial syndication

11   agency, Incredible Features, Inc.

12          14.   Werner is the author and sole rights holder to a photograph of Lady

13   Bull Rider Maggie Parker (“Maggie Stills Image” or “Copyrighted Image”). A true

14   and correct copy of the Image is attached hereto as Exhibit A.

15          15.   Werner registered the Maggie Stills Image with the United States

16   Copyright Office under registration number VA 1-859-146. A true and correct

17   copy of the Copyright Office Registration Certificate is attached hereto as Exhibit

18   B.

19                    Defendant Sacramento Downtown Arena, LLC

20          16.   Defendant Sacramento Downtown Arena, LLC is a Delaware

21   corporation that owns and operates Golden 1 Center, a sports and events center in

          COMPLAINT FOR DAMAGES              4

23
Case 2:20-cv-05363-DMG-RAO Document 1 Filed 06/16/20 Page 5 of 9 Page ID #:5



 1   Sacramento, California.

 2         17.     On information and belief, Defendant operates the website

 3   www.golden1center.com (“Website”). A true and correct copy of the Website’s

 4   “Terms & Conditions,” page is attached hereto, as proof of Defendant Sacramento

 5   Downtown Arena, LLC’s ownership and operation of the Website, as Exhibit C.

 6         18.     Defendant utilizes the Website to advertise for and sell tickets to

 7   upcoming events at Golden 1 Center as well as advertising for dining options and

 8   merchandise        retailers      within       the     event      center.      See

 9   https://www.golden1center.com/events

10         Defendant Sacramento Downtown Arena LLC’s Infringing Conduct

11         19.     On or about May 18, 2018, Werner discovered that the Maggie Stills

12   Image was being used on the Website in an article titled ‘Top 10 Things to Look

13   for at PBR Weekend.’ (“Infringing Article”) A true and correct screenshot of the

14   Infringing Article is attached hereto as Exhibit D.

15         20.     On information or belief, Defendant retrieved the Maggie Stills Image

16   from an article on the DailyMail and uploaded it to the Website for use in the

17   Infringing Article. See https://www.dailymail.co.uk/news/article-2273734/Hello-

18   cowgirl-Meet-Maggie-Parker-Americas-ONLY-professional-female-

19   bullrider.html.

20         21.     The Infringing Article was posted to the Website with the intent of

21   advertising a Professional Bull Riding event to be held on January 27 – 29, 2017 at

         COMPLAINT FOR DAMAGES                  5

23
Case 2:20-cv-05363-DMG-RAO Document 1 Filed 06/16/20 Page 6 of 9 Page ID #:6



 1   Golden 1 Center and the inclusion of Plaintiff’s Copyrighted Image was done to

 2   entice would-be attendees to purchase tickets to the event.

 3         22.    The Infringing Article was written by a Golden 1 Center staff

 4   member.

 5         23.    Maggie Parker Stills, the subject of the Copyrighted Image, is a well-

 6   known professional bull rider and she was the only female professional bull rider

 7   to compete with males in the sport. See https://www.dailymail.co.uk/news/article-

 8   2273734/Hello-cowgirl-Meet-Maggie-Parker-Americas-ONLY-professional-

 9   female-bullrider.html.

10         24.    On information or belief, Defendant Sacramento Downtown Arena’s

11   use of Plaintiff’s Copyrighted Image resulted in ticket sales and other sources of

12   revenue in amounts to be proven.

13                             FIRST CAUSE OF ACTION
                              COPYRIGHT INFRINGEMENT
14                                17 U.S.C. § 101 et seq

15         25.    Plaintiff incorporates by reference all of the above paragraphs of this

16   Complaint as though fully stated herein.

17         26.    Plaintiff did not consent to, authorize, permit, or allow in any manner

18   the said use of Plaintiff’s unique and original Image.

19         27.    Plaintiff is informed and believes and thereon alleges that the

20   Defendant willfully infringed upon Plaintiff’s copyrighted Image in violation of

21   Title 17 of the U.S. Code, in that it used, published, communicated, benefited

         COMPLAINT FOR DAMAGES                  6

23
Case 2:20-cv-05363-DMG-RAO Document 1 Filed 06/16/20 Page 7 of 9 Page ID #:7



 1   through, posted, publicized, and otherwise held out to the public for commercial

 2   benefit, the original and unique Image of the Plaintiff without Plaintiff’s consent

 3   by using them in the Infringing Article on Defendant’s Website.

 4         28.    As a result of Defendant’s violations of Title 17 of the U.S. Code,

 5   Plaintiff is entitled to any actual damages and disgorgement of profits pursuant to

 6   17 U.S.C. §504(b), or statutory damages in an amount up to $150,000.00 per

 7   infringement pursuant to 17 U.S.C. § 504(c).

 8         29.    As a result of the Defendant’s violations of Title 17 of the U.S. Code,

 9   the court in its discretion may allow the recovery of full costs as well as reasonable

10   attorney’s fees and costs pursuant to 17 U.S.C § 505 from Defendant.

11         30.    Plaintiff is also entitled to injunctive relief to prevent or restrain

12   infringement of his copyright pursuant to 17 U.S.C. § 502.

13                                 PRAYER FOR RELIEF

14   WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

15         1.     For a finding that Defendant infringed Plaintiff’s copyright interest in

16   the Images by copying and displaying them for commercial purposes without a

17   license of consent;

18         2.     For an award of actual damages and disgorgement of all of

19   Defendant’s profits attributable to the infringement as provided by 17 U.S.C. § 504

20   in an amount to be proven or, in the alternative, at Plaintiff’s election, an award for

21   statutory damages against Defendant in an amount up to $150,000.00 for each

         COMPLAINT FOR DAMAGES                  7

23
Case 2:20-cv-05363-DMG-RAO Document 1 Filed 06/16/20 Page 8 of 9 Page ID #:8



 1   infringement pursuant to 17 U.S.C. § 504(c), whichever is larger;

 2         3.     For an order pursuant to 17 U.S.C. § 502(a) enjoining Defendant from

 3   any infringing use of any of Plaintiff’s works;

 4         4.     For costs of litigation and reasonable attorney’s fees against

 5   Defendant pursuant to 17 U.S.C. § 505;

 6         5.     For pre judgment interest as permitted by law; and

 7         6.     For any other relief the Court deems just and proper.

 8

 9   Dated: June 16, 2020                          Respectfully submitted,

10                                                 /s/ Mathew K. Higbee
                                                   Mathew K. Higbee, Esq.,
11                                                 CA SBN 241380.
                                                   HIGBEE & ASSOCIATES
12                                                 1504 Brookhollow Dr., Ste 112
                                                   Santa Ana, CA 92705-5418
13                                                 (714) 617-8331
                                                   (714) 597-6559 facsimile
14                                                 Counsel for Plaintiff

15

16

17

18

19

20

21

         COMPLAINT FOR DAMAGES                8

23
Case 2:20-cv-05363-DMG-RAO Document 1 Filed 06/16/20 Page 9 of 9 Page ID #:9



 1

 2

 3

 4                            DEMAND FOR JURY TRIAL

 5         Plaintiff, Jeffrey R. Werner hereby demands a trial by jury in the above matter.

 6

 7   Dated: June 16, 2020                          Respectfully submitted,

 8
                                                   /s/ Mathew K. Higbee
 9                                                 Mathew K. Higbee, Esq.,
                                                   CA SBN 241380.
10                                                 HIGBEE & ASSOCIATES
                                                   1504 Brookhollow Dr., Ste 112
11                                                 Santa Ana, CA 92705-5418
                                                   (714) 617-8331
12                                                 (714) 597-6559 facsimile
                                                   Counsel for Plaintiff
13

14

15

16

17

18

19

20

21

         COMPLAINT FOR DAMAGES                9

23
